DETAILED ACTION
This communication is a non-final office action on the merits on patent application 16938286, attorney docket 2557-003168-US claims foreign priority to Korean application 10-2019-0138200, filed 10/31/2019, assigned to Samsung Corp. The present application was filed on or after March 16, 2013 and is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending and are considered below. Note that examiner will use numbers in parentheses to indicate numbered elements in prior art figures, and brackets to point to paragraph numbers where quoted material or specific teachings can be found.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.

Claim 1 recites the limitation "each of the plurality of supporters has both side surfaces…."  There is insufficient antecedent basis for “both side surfaces” in the claim. In addition, because the claim recites a cylinder, the only side surfaces are the outside and inside, but examiner will continue assuming the applicant intended to define the sides in terms of a cross section or centerline. Finally, a cylinder is a shape with 
Dependent claims carry the defect of the parent unless noted.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 5, 6, 7, 9, 10 and 18 are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Baars et al. (U.S. 2009/0121315).

As for claim 1
Baars teaches in figure 14, an integrated circuit semiconductor device ([0002]) comprising: 

and a plurality of supporters (8) having an opening region (shown in figure 11, [0033, 0034]) exposing side surfaces of the plurality of cylindrical structures (the opposing sides of cylinders 15 in figure 11), the plurality of supporters being in contact with the side surfaces of the plurality of cylindrical structures and supporting the plurality of cylindrical structures ([0026]), 
each of the plurality of supporters has both side surfaces having slopes and has a top width that is less than a bottom width (shown in figure 12).

As for claim 2,
Baars teaches the integrated circuit semiconductor device of claim 1, and figure 12 shows that the plurality of supporters are at a height that is lower than top surfaces of the plurality of cylindrical structures.

As for claim 5,
Baars teaches the integrated circuit semiconductor device of claim 2, and Baars teaches each of the plurality of cylindrical structures at the same level as the plurality of supporters has both side surfaces having slopes and has a top width that is greater than a bottom width. (figure 14)

As for claim 6,


As for claim 7,
Baars teaches the integrated circuit semiconductor device of claim 1, and Baars teaches additional supporters (6) below the plurality of supporters (8), the additional supporters being in contact with the side surfaces of the plurality of cylindrical structures and supporting the plurality of cylindrical structures ([0033]).

As for claim 9,
Baars teaches the integrated circuit semiconductor device of claim 1, and teaches that the plurality of supporters are at a height that is lower than top surfaces of the plurality of cylindrical structures, and figure 14 shows that each of the plurality of cylindrical structures lower than the plurality of supporters has both side surfaces having slopes and recessed inward and has a top width that is greater than a bottom width.

As for claim 10,
Baars teaches the integrated circuit semiconductor device of claim 1, and Baars teaches that the plurality of cylindrical structures include cylindrical lower electrodes having a seam therein, a dielectric film is between the cylindrical lower electrodes and on side surfaces of the cylindrical lower electrodes, and an upper electrode is on the 

As for claim 18,
Baars teaches an integrated circuit semiconductor device comprising: 
a plurality of cylindrical structures (electrodes 18, [0004]) separated from each other on a substrate (1); and 
a plurality of supporters (8) having an opening region ((shown in figure 11, [0033, 0034]) exposing side surfaces of the plurality of cylindrical structures (the opposing sides of cylinders 15 in figure 11), 
the plurality of supporters being in contact with the side surfaces of the plurality of cylindrical structures and supporting the plurality of cylindrical structures ([0026]), 
wherein the plurality of cylindrical structures include a first level electrode portion, a second level electrode portion, and a third level electrode portion, the first level electrode portion having a first height from the substrate, the second level electrode portion having a second height from a top of the first level electrode portion, and the third level electrode portion having a third height from a top of the second level electrode portion, 
each of the first level electrode portion and the second level electrode portion has both side surfaces having slopes and has a top width that is greater than a bottom width, and the third level electrode portion has both side surfaces having slopes and has a top width that is less than a bottom width, 

a side surface of the third level electrode portion connected to the side surface of each of the first and second level electrode portions has a negative slope, and an opposite side surface of the third level electrode portion connected to the opposite side surface of each of the first and second level electrode portions has a positive slope, and each of the plurality of supporters is at the side surface of the second level electrode portion, has both side surfaces having slopes, and has a top width that is less than a bottom width.
(Baars teaches an inverted cone shape where the cross section has a negative and positive slope in the cross section.  The third portion must be in between the first and second and all three have negative and positive sloped sides. The upper support of Baars (8) contacts the uppermost portion, which maps to the second portion and the support has a top width less than the bottom width in figure 14).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 3, 4, 8 and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Baars in view of Ikeda (U.S. 7,338,878).

As for claim 3,
Baars teaches the integrated circuit semiconductor device of claim 2, and Baars teaches that each of the plurality of cylindrical structures higher than the plurality of supporters has both side surfaces having slopes but does not teach that the plurality of cylindrical structures has a top width that is less than a bottom width.

It would have been obvious to one skilled in the art at the effective filing date of this application to form the cylinders of the shape of Ikeda because the shape is inherent in the etching of a deep hole (Ikeda [0003]).  Ikeda removes the top portion to eliminate the closed portion, However, it has been held by the courts to omit, eliminate, or remove a known step or element if the function of said step or element is not desired. Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989); See In reLarson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965); See In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (deleting a prior art switch member and thereby eliminating its function was an obvious expedient). Here it would have been obvious to remove the planarization step if the shape was not objectionable, because it would reduce manufacturing cost.  
The depth determines the bottom width, so is a result dependent variable which can be set by one skilled in the art.  The depth determines the overall capacitance of the capacitor as well as the bottom width. Because the general conditions are disclosed in the prior art is it is not inventive to discover the optimum or workable ranges by routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233 (CCPA 1955).  Thus, optimization of the depth and bottom width would be obvious to one of ordinary skill in the art.

As for claim 4,

However, Ikeda makes obvious the “vase shape” where the top is smaller than the bottom, so makes obvious the claimed spacing (see discussion in claim 3 above).

As for claim 8,
Baars teaches the integrated circuit semiconductor device of claim 1, and Baars teaches that the plurality of supporters (8) are at a height that is lower than top surfaces of the plurality of cylindrical structures (fig. 12), and 
But does not teach that each of the plurality of cylindrical structures higher than the plurality of supporters has both side surfaces having slopes and recessed inward and has a top width that is less than a bottom width.
However, Ikeda makes obvious the “vase shape” where the top is smaller than the bottom, so makes obvious the claimed spacing (see discussion in claim 3 above).

As for claim 11,
Baars teaches an integrated circuit semiconductor device comprising: 
a plurality of cylindrical structures (electrodes 18, [0004]) separated from each other on a substrate (1); and 
a plurality of supporters (8) having an opening region exposing side surfaces of the plurality of cylindrical structures (shown in figure 11, [0033, 0034]), the plurality of supporters being in contact with the side surfaces of the plurality of cylindrical 
wherein the plurality of cylindrical structures include a first level electrode portion, a second level electrode portion, and a third level electrode portion, the first level electrode portion having a first height from the substrate, the second level electrode portion having a second height from a top of the first level electrode portion, and the third level electrode portion having a third height from a top of the second level electrode portion, each of the first level electrode portion and the second level electrode portion has both side surfaces having slopes and has a top width that is greater than a bottom width (first and second portions are separated by lower support 6), 
and the third level electrode portion (above support 8) has both side surfaces having slopes, and a side surface of the first level electrode portion and a side surface of the second level electrode portion are connected to a side surface of the third level electrode portion (they are formed continuously), 
Baars does not teach a third level electrode portion that has a top width that is less than a bottom width or a slope of the side surfaces of the first and second level electrode portions is opposite a slope of the side surface of the third level electrode portion in positive and negative perspectives.
However, Ikeda makes obvious the “vase shape” where the top is smaller than the bottom, so makes obvious the claimed geometry.  (see discussion in claim 3 above).

As for claim 12,


As for claim 13,
Baars in view of Ikeda makes obvious the integrated circuit semiconductor device of claim 11, wherein each of the plurality of supporters has both side surfaces having slopes and has a top width that is less than a bottom width (shown in figure 12).

As for claim 14,
Baars in view of Ikeda makes obvious the integrated circuit semiconductor device of claim 11, wherein 
And Baars makes obvious that the first height of the first level electrode portion is greater than the second height of the second level electrode portion and the third height of the third level electrode portion, and additional supporters (6) are formed in a side wall of the first level electrode portion (the heights are arbitrarily set by claim 11, so may be defined to the upper or lower edge of the support).

As for claim 15
Baars in view of Ikeda makes obvious the integrated circuit semiconductor device of claim 11, wherein 

both side walls of each of the plurality of cylindrical structures between the lower level electrode portion and the upper level electrode portion have slopes, and a bottom width of the upper level electrode portion is less than a top width of the lower level electrode portion (in the combination, the electrode is vase shaped with sloped walls, and has a width above the widest part that is less than the width of the lowest part).

As for claim 16,
Baars in view of Ikeda makes obvious the integrated circuit semiconductor device of claim 11, wherein 
the first level electrode portion includes a lower level electrode portion on a top of the substrate and an upper level electrode portion on the lower level electrode portion, and the bottom width of the second level electrode portion is greater than a top width of the upper level electrode portion. (in the combination, the electrode is vase shaped with sloped walls, and has a width at the widest part that is greater than the width of the bottom part).

As for claim 17,
Baars in view of Ikeda makes obvious the integrated circuit semiconductor device of claim 11, wherein the bottom width of the third level electrode portion is less than the top width of the second level electrode portion. (in the combination, the electrode is .

Claims 19 and 20are rejected under 35 U.S.C. 103 as being unpatentable over Baars in view of Oh (U.S. 6,700,153).

As for claim 19, 
Baars teaches the integrated circuit semiconductor device of claim 18, 
wherein the first level electrode portion includes a lower level electrode portion on a top of the substrate and an upper level electrode portion on the lower level electrode portion,  
both side walls of each of the plurality of cylindrical structures between the lower level electrode portion and the upper level electrode portion have slopes (the walls all have slopes),
and the bottom width of the second level electrode portion (the top portion as mapped above) is greater than a top width of the upper level electrode portion (the electrodes are cone shaped so get bigger as they go up).
Baars does not teach that the upper level electrode portion is recessed inward and has a bottom width that is less than a top width of the lower level electrode portion.
However, Oh teaches in figures 8 and 9, an upper level electrode portion (H2) is recessed inward and has a bottom width (B) that is less than a top width (C) of the lower level electrode portion.


As for claim 20,
Baars teaches the integrated circuit semiconductor device of claim 18, but does not teach that the third level electrode portion is recessed inward, and the bottom width of the third level electrode portion is less than the top width of the second level electrode portion.
However, Oh teaches in figures 8 and 9, an upper level electrode portion (H2) is recessed inward and has a bottom width (B) that is less than a top width (C) of the lower level electrode portion.
It would have been obvious to one skilled in the art at the effective filing date of this application toad the recessed portion of Oh to the device of Baars to improve the structural stability and reduce bridging between electrodes. (Oh [co2 ln27]) One skilled in the art would have combined these elements with a reasonable expectation of success.
Conclusion



Etou (U.S. 2010/0314674) teaches a similar vase shape with an offset.
Lee et al. (U.S. 2018/0301457) teaches a capacitor that reads on at least claims 1 and 2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660. The examiner can normally be reached M-Th and every other Friday 7:30-5:30 Central time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/JOHN A BODNAR/Examiner, Art Unit 2893